               Case
     Fill in this       2:21-bk-13477-NB
                  information to identify your case:   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                   Desc
                                                       Main Document    Page 1 of 17
     United States Bankruptcy Court for the:

     ____________________
     Central               District of _________________
             District of California    (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔
                                                            
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                         Grill Concepts, Inc., a California corporation
                                            ______________________________________________________________________________________________________




2.    All other names debtor used           Grill Concepts
                                            ______________________________________________________________________________________________________
      in the last 8 years                   ______________________________________________________________________________________________________
                                            ______________________________________________________________________________________________________
      Include any assumed names,
                                            ______________________________________________________________________________________________________
      trade names, and doing business
      as names                              ______________________________________________________________________________________________________




3.    Debtor’s federal Employer             XX-XXXXXXX
                                            ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                      Principal place of business                                 Mailing address, if different from principal place
                                                                                                        of business
                                               5410 W. Century Blvd.                                    5765  S. Rainbow Blvd., Suite 101
                                                                                                        _______________________________________________
                                            ______________________________________________
                                            Number     Street                                           Number      Street

                                            ______________________________________________              _______________________________________________
                                                                                                        P.O. Box

                                               Los Angeles                   CA    90045
                                            ______________________________________________
                                                                                                        Las Vegas                  NV      89118
                                                                                                        _______________________________________________
                                            City                        State    ZIP Code               City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Los Angeles County
                                            ______________________________________________
                                            County
                                                                                                        Los Angeles, Studio City, Palm Desert,
                                                                                                        _______________________________________________
                                                                                                        Number     Street

                                                                                                        Bethesda, Graton, Aventura
                                                                                                        _______________________________________________

                                                                                                        Los Angeles                CA      90045
                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                 www.grillconcepts.com
                                            ____________________________________________________________________________________________________


6.    Type of debtor                        
                                            ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
              Case 2:21-bk-13477-NB                Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                       Desc
                                                   Main Document    Page 2 of 17
                Grill Concepts, Inc., a California corporation
Debtor          _______________________________________________________                         Case number (if known)_____________________________________
                Name


                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above



                                         B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            7225
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the              Chapter 7
      debtor filing?
                                          Chapter 9
                                         
                                         ✔ Chapter 11. Check all that apply:

                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                      recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                      income tax return or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                    
                                                          ✔
                                                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                       noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                          statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                          
                                                          ✔   A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a                          SEE ATTACHED                                                       Affiliated Entity
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                               California Central District Bankruptcy Court
                                                   District _____________________________________________ When                 04/28/2021
                                                                                                                              __________________
      List all cases. If more than 1,                                                                                         MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
            Case 2:21-bk-13477-NB                      Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                       Desc
                                                       Main Document    Page 3 of 17
              Grill Concepts, Inc., a California corporation
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                             ✔




12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                  Number        Street

                                                                                  ____________________________________________________________________

                                                                                  _______________________________________       _______     ________________
                                                                                  City                                          State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name       ____________________________________________________________________

                                                               Phone              ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199
                                             ✔
                                                                               10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                       $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million
                                                                              ✔
                                                                                                                         $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
            Case 2:21-bk-13477-NB                          Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                 Desc
               Grill Concepts, Inc., a California corporation
                                                           Main Document    Page 4 of 17
 Debtor                                                                       _                  Case number (if known)
              First Name      Middle Name            Last Name



                                                         Continuation Sheet for Official Form 201
10) Pending Bankruptcies

PS On Tap, LLC                       California Central                   04/28/2021
                                     District
                                     Bankruptcy Court

Grill Concepts,                      California Central                   04/28/2021
Inc., a California                   District
corporation                          Bankruptcy Court

Grill Concepts,                      California Central                   04/28/2021
Inc., a Nevada                       District
corporation                          Bankruptcy Court

Grill Concepts                       California Central                   04/28/2021
Services, Inc.                       District
                                     Bankruptcy Court

Grill Concepts                       California Central                   04/28/2021
Management, Inc.                     District
                                     Bankruptcy Court

GCI-MP, Inc.                         California Central                   04/28/2021
                                     District
                                     Bankruptcy Court

PS 303, LLC                          California Central                   04/28/2021
                                     District
                                     Bankruptcy Court

Shift Bar, LLC                       California Central                   04/28/2021
                                     District
                                     Bankruptcy Court

GCI-CC, Inc.                         California Central                   04/28/2021
                                     District
                                     Bankruptcy Court

Grill Concepts - D.                  California Central                   04/28/2021
C., Inc.                             District
                                     Bankruptcy Court




   Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy
         Case 2:21-bk-13477-NB                             Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                         Desc
                                                           Main Document    Page 5 of 17

             Gri ll Concepts, Inc., a Calilornia corporation
Debtor                                                                                              Case number c1r *nown),_ _ _ _ _ _ _ _ _ __            _   _
             Name



                                              0    $0-$50,000                   0   $1,000,001-$10 million                  0   $500,000,001-$1 billion
1s. Estimated liabilities
                                              0    $50,001-$100,000             0   $10,000,001-$50 million                 0   $1,000,000,001-$10 billion
                                              0    $100,001-$500,000            0   $50,000,001-$100 million                0   $10,000,000,001-$50 billion
                                              0    $500,001-$1 million          0   $100,000,001-$500 million               0   More than $50 billion




           Reql!Jest for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankrup'tcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3.571.


11. Declaration and signature of                   The debtor requests relief in accordance with the chapter of !We 11, United States Code, specified in this
   authorized representative of
                                                    petition.
   debtor
                                                   I have been authorized to file this petition on behalf of the debtor.


                                                   I have examined the information in this petition and have a reasonable belief that the information is true and
                                                    correct.


                                               I declare under penalty of perjury that the foregoing is true and correct.




                                                                                                              Claude R. Cognian
                                                                                                             Printed name

                                                   Title   President/CEO




1s. Signature of attorney                                                                                                  04/28/2021
                                                                                                              Date
                                                                                                                           MM   /DD /YYYY



                                                    Carol Chow
                                                   Printed name
                                                    Carol Chow
                                                   Firm name
                                                    1888 Century Park East Suite 1500
                                                   Number         Street
                                                    Los Angeles                                                     CA            90067
                                                   City                                                          ""st-at_e_ _ _ ZIP Code


                                                    (310) 255-6108                                                   carol .chow@ffslaw.com
                                                   Contact phone                                                  Email address



                                                    169299                                                          CA
                                                   Bar number                                                     State




  Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
               Case 2:21-bk-13477-NB                    Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                           Desc
                                                        Main Document    Page 6 of 17
      Fill in this information to identify the case:

                    Grill Concepts, Inc., a California corporation
      Debtor name __________________________________________________________________

                                              Central District of California
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                             Check if this is an
      Case number (If known):   _________________________                                                                                        amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                           12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,           Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of              (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact                  debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                               professional          unliquidated,   total claim amount and deduction for value of
                                                                               services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                     Total claim, if    Deduction for       Unsecured
                                                                                                                     partially          value of            claim
                                                                                                                     secured            collateral or
                                                                                                                                        setoff
     Sysco Los Angeles Inc                   Cary Nelms                      Suppliers or Vendors
1    20701 East Currier Road                 (858) 204-5381
                                             nelms.cary@corp.sysco.com                                                                                    185,890.11
     Walnut, CA, 91789


     Spivak Restaurant Development LLC       Robert Spivak                   Other
2    860 Norman Place                        (310) 709-8194
                                             Bob@SpivakRD.com
                                                                                                                                                          150,000.00
     Los Angeles, CA, 90049

     Graton Economic Development Authority   Cassandra Elliot                 Unsecured Loan
3    630 Park Court                          (707) 588-7210                   Repayments
                                             Cassandra.Elliott@gratonresortca                                                                             103,611.30
     Rohnert Park, CA, 94928                 sino.com

     Sysco San Francisco Inc                 Cary Nelms                      Suppliers or Vendors
4    5900 Stewart Avenue                     (858) 204-5381
                                             nelms.cary@corp.sysco.com                                                                                    64,504.20
     Fremont, CA, 94538


     Sysco South Florida Inc                 Cary Nelms                      Suppliers or Vendors
5    PO Box 64000 A                          (858) 204-5381
                                             nelms.cary@corp.sysco.com                                                                                    45,879.38
     Miami, FL, 33164

     Retail Technology Group, Inc            Tara Vegedes                    Suppliers or Vendors
6    1663 Fenton Business Park Court         (636) 600-4070
                                             Tara.Vagedes@RTGPOS.com                                                                                      39,533.29
     Fenton, MO, 63026


     Sysco North Texas                       Cary Nelms                      Suppliers or Vendors
7    800 Tinity Drive                        (858) 204-5381
                                             nelms.cary@corp.sysco.com                                                                                    34,316.15
     Lewisville, TX, 75056

     Sysco Baltimore LLC                     Cary Nelms                      Suppliers or Vendors
8    8000 Dorsey Run Road                    (858) 204-5381
                                             nelms.cary@corp.sysco.com                                                                                    30,769.54
     Jessup, MD, 20794




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1
                  Case 2:21-bk-13477-NB               Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                         Desc
                                                      Main Document    Page 7 of 17
                     Grill Concepts, Inc., a California corporation
    Debtor          _______________________________________________________                     Case number (if known)_____________________________________
                    Name




     Name of creditor and complete          Name, telephone number,       Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    and email address of          (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            creditor contact              debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
     Beard Publishing Inc                  Angie Jimenez                Services
9    1331 E Warner Ave                     (714) 549-7705
                                           angie@beardpublishing.com                                                                                   25,149.63
     Santa Ana, CA, 92705

     ADP Inc                               Linda Fortiz                 Services
10 PO Box 31001-1874                       (855) 718-1738
     Pasadena, CA, 91110                   Linda.Fortiz@ADP.com                                                                                        15,838.50



     Ecolab Inc                            Eric Allen                   Services
11 PO Box 100512                           (800) 352-5326
     Pasadena, CA, 91189                   eric.allen@ecolab.com                                                                                       14,606.61


     Cashstar Inc                          Lenora Scott                 Suppliers or Vendors
12 25 Pearl St 2Nd Floor                   (602) 734-7757
     Portland, ME, 04101                   lenora.scott@bhnetwork.com                                                                                  12,832.51



     Bank of America                       (213) 621-7113               Monies Loaned /          Disputed
13 333 S. Hope St.                         marc.hamud@bofa.com                                   Unliquidated
                                                                        Advanced
     Los Angeles, CA, 90071                                                                      Contingent                                            0.00


     TMG II Bethesda Hotel Operating       Charlie Schweiger            Rent                     Disputed
14 Company LLC                             (240) 641-6119                                        Unliquidated
     One Bethesda Metro Center             charlieschwieger@tmgdc.com                            Contingent                                            0.00
     Baltimore, MD, 20814
     HST Lessee LAX LP dba Westin LAX      Greg Fang                    Rent                     Disputed
15 5400 West Century Blvd                  (858) 703-6566                                        Unliquidated
                                           greg.fang@hosthotels.com                              Contingent                                            0.00
     Los Angeles, Ca, 90045

     Galleria Mall Investors LP            (972) 934-9494               Rent                     Disputed
16 PO Box 849111                                                                                 Unliquidated
                                                                                                 Contingent                                            0.00
     Dallas, TX, 75284

     TMG II Bethesda Hotel LLP             Charlie Schweiger            Rent                     Disputed
17 1 Bethesda Metro Center                 (240) 641-6119                                        Unliquidated
                                           charlieschwieger@tmgdc.com                            Contingent
     Bethesda, MD, 20814                                                                                                                               0.00


     Aventura Mall Venture/fbo Lehman      George Radu                  Rent                     Disputed
18 Brothers Bank FSB                       (305) 914-8211                                        Unliquidated
     PO Box 865006                         gradu@turnberry.com                                   Contingent                                            0.00
     Orlando, FL, 32886
     Laurel Center Group                   Ira Smedra                   Rent                     Disputed
19 6300 Wilshire Boulevard                 (323) 651-1808                                        Unliquidated
     Suite 1800                            ira@thearbagroup.com                                  Contingent
     Los Angeles, CA, 90048                                                                                                                            0.00



20




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
Case 2:21-bk-13477-NB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                        Main Document    Page 8 of 17




X
Case 2:21-bk-13477-NB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                        Main Document    Page 9 of 17

ADP Inc
PO Box 31001-1874
Pasadena, CA 91110


Aventura Mall Venture/fbo Lehman Brothers Ban
PO Box 865006
Orlando, FL 32886


Bank of America
333 S. Hope St.
Los Angeles, CA 90071


Beard Publishing Inc
1331 E Warner Ave
Santa Ana, CA 92705


Cashstar Inc
25 Pearl St 2Nd Floor
Portland, ME 04101


Ecolab Inc
PO Box 100512
Pasadena, CA 91189


Galleria Mall Investors LP
PO Box 849111
Dallas, TX 75284


Graton Economic Development Authority
630 Park Court
Rohnert Park, CA 94928
Case 2:21-bk-13477-NB     Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                          Main Document    Page 10 of 17

HST Lessee LAX LP dba Westin LAX
5400 West Century Blvd
Los Angeles, Ca 90045


Laurel Center Group
6300 Wilshire Boulevard
Suite 1800
Los Angeles, CA 90048


Retail Technology Group, Inc
1663 Fenton Business Park Court
Fenton, MO 63026


Spivak Restaurant Development LLC
860 Norman Place
Los Angeles, CA 90049


Sysco Baltimore LLC
8000 Dorsey Run Road
Jessup, MD 20794


Sysco Los Angeles Inc
20701 East Currier Road
Walnut, CA 91789


Sysco North Texas
800 Tinity Drive
Lewisville, TX 75056


Sysco San Francisco Inc
5900 Stewart Avenue
Fremont, CA 94538
Case 2:21-bk-13477-NB     Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                          Main Document    Page 11 of 17

Sysco South Florida Inc
PO Box 64000 A
Miami, FL 33164


TMG II Bethesda Hotel LLP
1 Bethesda Metro Center
Bethesda, MD 20814


TMG II Bethesda Hotel Operating Company LLC
One Bethesda Metro Center
Baltimore, MD 20814
    Case 2:21-bk-13477-NB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                            Main Document    Page 12 of 17




2
Case 2:21-bk-13477-NB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                        Main Document    Page 13 of 17
Case 2:21-bk-13477-NB   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46   Desc
                        Main Document    Page 14 of 17
           Case 2:21-bk-13477-NB                   Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                       Desc
                                                   Main Document    Page 15 of 17



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 THEODORE B. STOLMAN (BAR NO. 52099)
 ted.stolman@fffslaw.com
 CAROL CHOW (BAR NO. 169299)
 carol.chow@ffslaw.com
 FREEMAN, FREEMAN & SMILEY, LLP
 1888 Century Park East, Suite 1500
 Los Angeles, California 90067
 Telephone: (310) 255-6100
 Facsimile: (310) 255-6200
      Attorney for: Grill Concepts, Inc., a California
 corporation)

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:
 Grill Concepts, Inc., a California corporation                              CASE NO.:
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),              and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Claude R. Cognian                                      , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




             This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                  F 1007-4.CORP.OWNERSHIP.STMT
             Case 2:21-bk-13477-NB                    Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                                           Desc
                                                      Main Document    Page 16 of 17




[Check the a[ppropriate boxes and, if applicable, provide the required information.]

1.        I have personal knowledge of the matters set forth in this Statement because:


             [gl I am the president or other officer or an authorized agent of the Debtor corporation
             D    I am a party to an adversary proceeding
             D    I .am a party to a contested matter
             D    I am the attorney for the Debtor corporation


2.a.          1:8:1 The following entities, other than the Debtor or a governmental unit, directly or indirectly own 10% or more of
                  any class of the corporation's(s') equity interests:
              Grill Concepts, Inc. (NV)



              [For additional names, attach an addendum to this form.]

     b.       1:8:1 There are no entities that directly or indirectly own 10% or more of any class of the corporation's equity
                  interest.                                                                        ~                               •


Date: April 2s, 2021                                                                  By:          ~O                    tl/l     1 ·""""1 _.--

                                                                                             Signature of Debtor, or attorney for Debtor


                                                                                      Name: Claude R. Cognian
                                                                                            Printed name of Debtor, or attorney for Debtor




                 This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                               Page 2                      F 1007-4.CORP.OWNERSHIP.STMT
Case 2:21-bk-13477-NB                       Doc 1 Filed 04/28/21 Entered 04/28/21 18:13:46                             Desc
                                            Main Document    Page 17 of 17




                         UNITED STATES BANKRUPTCY COURT
                                             Central District of California


             In re Grill Concepts, Inc., a California corporation                          Case No.
                         Debtor.                                                           Chapter 11


                                        LIST OF EQUITY SECURITY HOLDERS

         Following is the list of the Debtor's equity holders which is prepared in accordance with
 Rule I 007(a)(3) for filing in this chapter 11 case.
                   (I)                                       (2)                     (3)                         (4)
Name and las/ k11ow11 address or place of   Securily Class                  Number ofSec11ri1ies   Kind of fllleresl
business of/wider
 Grill Concepts, Inc. (NV)                  Common Stock                    100%                   Common Stock
 1607 W ewatta Street
 Denver, CO 80202




DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORAT ION OR
PARTNERSHIP

       I, the Claude R. Cognian of the corporation named as debtor in this case, declare under
penalty of petjury that I have read the fo regoing List of Equity Security Holders and that it is true
and correct to the best of my information and belief.




                                                                   ~
Date: April 28, 2021

                                                                                   /,/ 'fvVI·,,,.. ----
                                                                       Claude R~
                                                                       President/CEO


Penalty for making a false statement or concealing property: Fine of up to $500,000 or
imprisonment for up to 5 years or both. 18 U.S.C. §§ 152 and 3571



_continuation s heets attached to List of Equity Security Holders




4172295_1
